                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

JIMMY HUSPON,                                       )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )        No. 2:17-cv-00062-JRS-DLP
                                                    )
CORIZON MEDICAL SERVICE,                            )
et al.,                                             )
                                                    )
                             Defendants.            )


                    ENTRY GRANTING IN PART AND DENYING IN
                     PART MOTION FOR SUMMARY JUDGMENT

       Plaintiff Jimmy Huspon has been confined within the Indiana Department of Correction

(IDOC) since 1987 and is not projected to be released until 2032. He has been confined to a

wheelchair since November 2009, when he was attacked by a fellow inmate and left paralyzed

from the chest down.

       This action concerns the safety of the wheelchairs that were provided to Mr. Huspon

between March 2016 and January 2017, while he was incarcerated at Wabash Valley Correctional

Facility (WVCF). Mr. Huspon alleges that he and other inmates were consistently provided with

wheelchairs of poor quality that suffered from numerous defects, culminating in a wrist injury Mr.

Huspon suffered when one of the wheels fell off of his chair due to worn bearings.

       Defendant Corizon Medical Service is a private entity that was contracted by the IDOC to

provide medical care to inmates at WVCF. The remaining defendants—Health Services

Administrator Kim Hobson, Medical Records Clerk Audra Grzelak, and Director of Nursing
Reginia Robinson 1—were employed at that time by Corizon to provide medical care to WVCF

inmates. Mr. Huspon’s complaint asserts claims against all four defendants under the Americans

with Disabilities Act (ADA) and the Eighth Amendment.

        The action is currently before the Court on the defendants’ motion for summary judgment,

dkt. 38. For the reasons discussed below, the motion is granted in part and denied in part.

                                  I. Summary Judgment Standard

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

as a matter of law. See Fed. R. Civ. P. 56(a). Whether a party asserts that a fact is undisputed or

genuinely disputed, the party must support the asserted fact by citing to particular parts of the

record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

        On summary judgment, a party must show the Court what evidence it has that would

convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

(7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

2009). The Court views the record in the light most favorable to the non-moving party and draws

all reasonable inferences in that party’s favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717

(7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary judgment

because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.

2014). The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh

Circuit Court of Appeals has repeatedly assured the district courts that they are not required to



1
 Ms. Grzelak’s and Ms. Robinson’s affidavits indicate that their names have been misspelled on the docket.
Because Ms. Grzelak will remain a defendant in the action following resolution of this motion, the clerk is
directed to update the docket to reflect that her name is “Audra Grzelak.”


                                                    2
“scour every inch of the record” for evidence that is potentially relevant to the summary judgment

motion before them. Grant v. Trustees of Indiana Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

Any doubt as to the existence of a genuine issue for trial is resolved against the moving party.

Ponsetti v. GE Pension Plan, 614 F.3d 684, 691 (7th Cir. 2010).

                                           II. ADA Claims

        Before proceeding to the facts of the case, the Court addresses Mr. Huspon’s ADA claims,

which cannot proceed against these defendants as a matter of law. The operative provision of the

ADA for this action is Title II, which provides that “no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.”

42 U.S.C. § 12132. Title II defines a “public entity” as:

        (A) any State or local government;

        (B) any department, agency, special purpose district, or other instrumentality of a
            State or States or local government; and

        (C) the National Railroad Passenger Corporation, and any commuter authority (as
            defined in section 24102(4) of title 49).

42 U.S.C. § 13131(1).

        As individuals, Ms. Hobson, Ms. Grzelak, and Ms. Robinson obviously do not fall within

the ADA’s definition of “public entity.” With respect to Corizon, this Court finds persuasive the

recent holding that Corizon, even though it contracted with the IDOC, was a private entity and not

a “public entity” for purposes of the ADA. McIntosh v. Corizon, No. 2:14-cv-00099-JMS-MJD,

2018 WL 1456229, at *6 (S.D. Ind. Mar. 23, 2018) (“This Court now concludes that Corizon, is

not a ‘public entity’ for purposes of the ADA.”). Therefore, the defendants’ motion for summary

judgment is granted as to Mr. Huspon’s ADA claims.




                                                    3
                                III. Eighth Amendment Claims

       Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

conditions of confinement, meaning, they must take reasonable measures to guarantee the safety

of the inmates and ensure that they receive adequate food, clothing, shelter, and medical care.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). To prevail on an Eighth Amendment deliberate

indifference medical claim, a plaintiff must demonstrate two elements: (1) he suffered from an

objectively serious medical condition; and (2) the defendant knew about the plaintiff’s condition

and the substantial risk of harm it posed but disregarded that risk. Id. at 837; Pittman ex rel.

Hamilton v. County of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014).

       “[C]onduct is ‘deliberately indifferent’ when the official has acted in an intentional or

criminally reckless manner, i.e., the defendant must have known that the plaintiff was at serious

risk of being harmed [and] decided not to do anything to prevent that harm from occurring even

though he could have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005)

(internal citations and quotations omitted). The Seventh Circuit has explained that “[a] medical

professional is entitled to deference in treatment decisions unless no minimally competent

professional would have [recommended the same] under those circumstances.” Pyles v. Fahim,

771 F.3d 403, 409 (7th Cir. 2014). “A significant delay in effective medical treatment also may

support a claim of deliberate indifference, especially where the result is prolonged and unnecessary

pain.” Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010).

A.     Facts

       While Mr. Huspon was imprisoned at WVCF, none of the three individual defendants had

authority to determine what type of wheelchair or other medical equipment an inmate could

receive. Rather, Corizon’s protocols only authorized the inmate’s treating physician or nurse




                                                 4
practitioner to make such a determination. See dkt. 39-3 at ¶ 3; dkt. 39-4 at ¶ 30(a); dkt. 39-5 at

¶ 29. If Ms. Robinson became aware while treating an inmate that a wheelchair seemed

“inappropriate,” she was authorized only to refer her concern to the inmate’s treating physician or

nurse practitioner. Dkt. 39-4 at ¶ 30(b). After the treating physician or nurse practitioner

determined what type of wheelchair was appropriate for the inmate, Ms. Hobson ordered the

wheelchair, and Ms. Grzelak distributed the wheelchair to the inmate. Dkt. 39-3 at ¶¶ 3–5; dkt. 39-

5 at ¶ 29.

        After Ms. Hobson ordered a new wheelchair and it arrived a WVCF, it was evaluated and,

in some cases, was modified by a staff of inmate trustees to ensure that it met the prison’s safety

standards. Dkt. 39-3 at ¶ 6. The inmate trustees also performed wheelchair maintenance. Id. at ¶ 7.

Maintenance intervals varied among individual wheelchairs based on how their individual users

used them. Id. at ¶ 9. Most wheelchairs needed maintenance every three to six months, and all

wheelchairs received yearly maintenance. Id. at ¶ 25.

        In particular, wheel bearings required regular maintenance because they were commonly

exposed to the elements, and exposure to the elements caused them to deteriorate. Id. According

to Ms. Grzelak, bearings did not deteriorate suddenly, and most inmates reported issues with wheel

bearings “well ahead of time” so they could be repaired and replaced without issue. Id.

        Inmates communicated their wheelchair repair needs by submitting healthcare requests,

which were received and reviewed by Ms. Grzelak. After reviewing a request, Ms. Grzelak would

arrange a time for the inmate to bring the wheelchair for evaluation by a trustee. Id. at ¶ 7. Simple

repairs, such as brake tightening, could often be completed immediately. Id. However, if the repair

could not be completed immediately, and if the defect posed a risk of injuring the inmate, Ms.

Grzelak could temporarily swap the defective wheelchair for a spare kept in the medical unit. Id.




                                                 5
          On March 10, 2016, Mr. Huspon received a new wheelchair identified as wheelchair no.

1584. Dkt. 39-1 at 169. Mr. Huspon had requested a new chair in February 2016 after experiencing

multiple problems with the brakes on his previous chair. See id. at 189–193.

          On April 26, 2016, Mr. Huspon reported that the right foot pedal had broken off his chair,

and he asked that it be repaired with a part from an old chair. Id. at 188. No evidence indicates that

the broken pedal was ever repaired. 2

          On May 8, 2016, Mr. Huspon filed a grievance stating that, on April 28, he sustained certain

injuries when he fell out of his wheelchair after it “slid from under him.” Dkt. 45-1 at 12. Mr.

Huspon’s grievance states that the brakes had “been out for over a month” and that he had

submitted a healthcare request on that subject. Id. However, his medical records indicate that his

only previous healthcare request regarding wheelchair no. 1584 concerned the broken foot pedal

and did not raise any concern regarding the brakes. See dkt. 39-1 at 188. Mr. Huspon met with a

nurse on May 11 and with a physician, Dr. Byrd, on May 14. See id. at 71–80. Treatment notes

from these appointments do not address the injuries Mr. Huspon described in his May 8 grievance.

See id. Mr. Huspon’s assertion that Dr. Byrd remarked during his May 14 appointment about the

poor quality of his wheelchair is not reflected in Dr. Byrd’s notes. Compare id. at 71–74 to dkt. 45

at 8–9.




2
  Ms. Grzelak asserts, without any elaboration, that the “broken foot pedal did not interfere with Mr.
Huspon’s use of his wheelchair.” Dkt. 39-3 at ¶ 12. Because Ms. Grzelak has not explained the basis for
this statement, and because no other evidence in the record supports it, the Court finds that the question of
whether the broken foot pedal interfered with Mr. Huspon’s use of the wheelchair is a matter beyond Ms.
Grzelak’s personal knowledge. As such, the Court does not find for purposes of summary judgment that
the broken pedal did not interfere with Mr. Huspon’s use of the wheelchair. See Fed. R. Civ. P. 56(c)(4)
(“An affidavit or declaration used to support or oppose a motion must be made on personal knowledge, set
out facts that would be admissible in evidence, and show that the affiant or declarant is competent to testify
on the matters stated.”); Fed. R. Evid. 602 (“A witness may testify to a matter only if evidence is introduced
sufficient to support a finding that the witness has personal knowledge of the matter.”).


                                                      6
       On May 16, 2016, Mr. Huspon sent a letter to Ms. Robinson complaining of problems with

the brakes, foot pedal, and arm rest on his wheelchair. Dkt. 39-1 at 206. Mr. Huspon concluded

this letter by writing, “At any rate, I spoke to my TRUST attorney about purchasing a wheelchair

and she wanted to know if it had to be purchased from McKesson 3 or some other site.” Id. On May

20, Mr. Huspon filed a grievance complaining of the same defects. Dkt. 39-2 at 3. Mr. Huspon

concluded this grievance by writing, “A better quality of chairs needs to be ordered!!! These are

dangerous to paraplegics!!!” Id. On May 24, Ms. Robinson responded, writing that the medical

department at WVCF ordered wheelchairs through Corizon’s supplier. Id. However, she added

that Mr. Huspon was free to purchase his own wheelchair, subject to inspection and clearance by

the IDOC. Id.

       On June 22, 2016, Mr. Huspon contacted Ms. Hobson with a question regarding any

restrictions on specific types of wheelchair tires. Dkt. 39-1 at 184. On June 23 or 24, he submitted

a healthcare request reporting that his attorney had ordered a new wheelchair and that the brakes

on wheelchair no. 1584 needed to be tightened in the meantime. Id. at 186. The response to the

request indicates that the brakes were adjusted on June 24.

       On July 5, 2016, Mr. Huspon submitted a healthcare request relaying that the IDOC staff

at WVCF would only permit him to use a wheelchair obtained by Corizon. Id. at 185. Ms.

Grzelak’s response indicates that a new chair was ordered for Mr. Huspon on July 8. Id. On July

20, 2016, Mr. Huspon received a new wheelchair, identified as wheelchair no. 0259. Id. at 165.

       Mr. Huspon quickly encountered trouble with wheelchair no. 0259. On August 1, 2016,

Mr. Huspon submitted a healthcare request reporting that the back of his chair was ripping and

that his buttocks and body kept slipping through the back of the chair. Id. at 183. A notation on


3
 The Court understands McKesson to be the manufacturer of the wheelchairs Corizon supplied to inmates
at WVCF.


                                                 7
this request states that Mr. Huspon was given a new chair in its place on August 3. Id. But

Corizon’s records show that he was placed back in chair no. 1584, which he had only handed in

two weeks earlier. Id. at 164.

       The following day, Mr. Huspon filed a healthcare request reporting a problem with the

brakes on wheelchair no. 1584. Id. at 182. Ms. Grzelak noted that the brakes were repaired the

same day. Id. Two weeks later, Mr. Huspon filed another request reporting that the brakes were

still not functioning properly. Id. at 181. They were tightened two days later. Id. On September 22,

Mr. Huspon submitted a third request for repairs to the brakes. Id. at 180. Ms. Grzelak documented

that the brakes were adjusted the following day. Id.

       On September 30, 2016, Mr. Huspon filed his fourth healthcare request concerning chair

no. 1584 since it was reissued to him two months earlier. Id. at 179. In this request, Mr. Huspon

reported that the right brake had broken off of the chair and indicated that the same part had broken

off of this chair several times. Id. Mr. Huspon questioned, “Why keep ordering the same defective

model?!” Id. He asked that Ms. Hobson investigate whether a different type of brake could be used

and expressed concern that continued use of this model would result in an injury. Id. Staff member

A. Farmer responded by noting that the brake was repaired the same day and stating that she would

investigate whether a chair with different brakes would be available. Id.

       On January 14, 2017, Mr. Huspon submitted a healthcare request stating that he was

“desperately in need” of a different wheelchair. Id. at 224. Specifically, Mr. Huspon noted that the

left front wheel had “locked up” because the bearings had worn down. Id. Ms. Grzelak responded

on January 16 that a new chair had been ordered for Mr. Huspon. Id. However, she took no action

to arrange for any repairs to chair no. 1584 in the interim. Moreover, she did not arrange for Mr.




                                                 8
Huspon to temporarily use a different chair, although she admits that a different chair was

available. Dkt. 39-3 at ¶ 27.

       On January 25, 2017, the left front wheel fell off of chair no. 1584 while Mr. Huspon was

sitting in it, causing him to fall out of the chair and injure his wrist. Dkt. 39-1 at 176. Mr. Huspon

was provided with the available spare wheelchair immediately. Id. at 207. On January 26, Mr.

Huspon received a new wheelchair. Id. at 39-1.

B.     Analysis

       Viewing the above facts in the light most favorable to Mr. Huspon as the non-movant, the

Court identifies four potential injuries that could arguably be characterized as denials of Mr.

Huspon’s Eighth Amendment right to receive adequate medical treatment:

       •   Mr. Huspon was required to use a wheelchair with a broken foot pedal from
           April 26 through July 20, 2016. See dkt. 39-1 at 165, 188.

       •   On April 28, 2016, Mr. Huspon fell out of his wheelchair after it “slid from
           under him” because the brakes had “been out for over a month.” Dkt. 45-1 at
           12.

       •   Shortly after receiving it on July 20, 2016, Mr. Huspon fell through the back of
           wheelchair no. 0259 because its back was ripping. Dkt. 39-1 at 183.

       •   On January 25, 2017, the left front wheel fell off of chair no. 1584 while Mr.
           Huspon was sitting in it, causing him to fall out of the chair and injure his wrist.
           Id. at 176.

The Court next considers whether these injuries may be attributed to deliberate indifference by

any of the four defendants.

       1. Ms. Robinson

       Ms. Robinson’s involvement in the injuries described above was limited to her receipt of

and response to Mr. Huspon’s May 16 letter and May 20 grievance. See dkt. 39-1 at 206; dkt. 39-

2 at 3. Had Ms. Robinson learned while treating Mr. Huspon that his wheelchair seemed

“inappropriate” for him, she would have been authorized to refer her concern to his treating


                                                  9
physician or nurse practitioner. Dkt. 39-4 at ¶ 30(b). But there is no evidence that she ever knew

or should have known of any problems Mr. Huspon encountered with his wheelchair except the

general complaints he presented in his letter and grievance about the low quality of the foot and

arm rests and the brakes.

       Individual liability under 42 U.S.C. § 1983 for a constitutional violation “requires personal

involvement in the alleged constitutional deprivation.” Colbert v. City of Chicago, 851 F.3d 649,

657 (7th Cir. 2017) (internal quotation omitted). Ms. Robinson was involved in this matter only

insofar as she received a letter and a grievance expressing generalized concerns about three parts

of Mr. Huspon’s wheelchair. Mr. Huspon concluded his letter by asking whether he could obtain

his own wheelchair, and it was reasonable for Ms. Robinson to respond as she did—by telling Mr.

Huspon how he could do so. See dkt. 39-1 at 206; dkt. 39-2 at 3. There simply is no evidence that

Ms. Robinson failed to act in response to a known risk of harm. Therefore, the defendants’ motion

for summary judgment is granted as to Ms. Robinson, and all claims against her are dismissed.

       2. Ms. Hobson

       Ms. Hobson’s involvement in this case is perhaps even more limited. The evidence before

the Court shows that Ms. Hobson was responsible for ordering wheelchairs. But Ms. Hobson was

not empowered to select a wheelchair for an inmate based on her assessment of his individual

needs, or even based on her general knowledge of the quality of certain types of wheelchairs.

Rather, only a physician or nurse practitioner was authorized to determine what type of wheelchair

was suitable for an individual inmate, and Ms. Hobson was authorized only to purchase the type

of wheelchair a physician or nurse practitioner directed her to purchase. Dkt. 39-5 at ¶ 29.

       There is no evidence that Ms. Hobson had any knowledge of Mr. Huspon’s particular

medical condition or needs. And, even if she did, the evidence before the Court indicates that she




                                                10
could not have taken any action to ensure that those needs were met. See Board, 394 F.3d at 478

(“[T]he defendant must have known that the plaintiff was at serious risk of being harmed [and]

decided not to do anything to prevent that harm from occurring even though he could have easily

done so.”). Therefore, the defendants’ motion for summary judgment is granted as to Ms. Hobson,

and all claims against her are dismissed.

       3. Ms. Grzelak

       Unlike the previous two individual defendants, Ms. Grzelak was directly involved in Mr.

Huspon’s difficulties with his wheelchairs. Ms. Grzelak was responsible for reviewing inmates’

healthcare requests concerning wheelchair issues and arranging repairs. Moreover, she was

authorized to temporarily swap out a defective wheelchair for a safe one when repairs could not

be completed quickly. Dkt. 39-3 at ¶ 7.

       The evidence before the Court indicates the existence of questions of material fact from

which a reasonable fact-finder might determine that deliberate indifference by Ms. Grzelak caused

at least two of the constitutional injuries noted above. First, the denial of a wheelchair with a

functional foot pedal for three months could reasonably be attributed to Ms. Grzelak. The

defendants do not dispute that Mr. Huspon had a serious medical need for a safe and functional

wheelchair. Dkt. 39 at 11. Whether the absence of a foot pedal deprived Mr. Huspon of that need

is, at minimum, an unresolved question of material fact. Ms. Grzelak’s own testimony makes clear

that she would have been involved in and responsible for coordinating the foot pedal’s repair, and

no evidence shows that she ever coordinated such repairs.

       Second, a reasonable trier of fact might attribute the injuries Mr. Huspon sustained when

the left front wheel fell off of chair no. 1584 to Ms. Grzelak. Mr. Huspon notified Ms. Grzelak on

January 14, 2017, that he was “desperately in need” of a different wheelchair because the left front




                                                11
wheel had “locked up” because the bearings had worn down. Dkt. 39-1 at 224. Although Ms.

Grzelak was empowered to coordinate repairs to the wheelchair or provide him with the available

spare wheelchair temporarily, she did neither. Dkt. 39-3 at ¶¶ 7, 27.

       Ms. Grzelak argues that summary judgment is appropriate because bearings deteriorate

gradually, and inmates usually reported wheel bearing issues “well ahead of time.” Dkt. 39-3 at 7.

As such, she argues, she did not know that Mr. Huspon faced an imminent risk of the wheel falling

off the chair. After all, she had “never heard of an incident where a patient fell from a wheelchair

after the wheel locked up from a bad bearing.” Id. at ¶ 27.

       Neither party has presented technical evidence about wheel bearings or their intended

function on a wheelchair. But the evidence that has been presented indicates that bearings are

integral to the connection between the wheel and the axle. A reasonable fact-finder might or might

not find, based on that evidence, that a person familiar with wheelchairs would know that a

seriously damaged bearing would present an imminent risk of the wheel separating from the axle.

Further, a reasonable fact-finder might or might not infer that a person familiar with wheelchairs

would know that a paraplegic sitting in a wheelchair with a seriously damaged bearing would face

an imminent risk of serious injury.

       While it is not clear whether a contributory-negligence defense is being raised premised on

Mr. Huspon’s failure to earlier report the damaged bearing, to the extent it is being raised, the

Court notes that contributory negligence is not a defense to a deliberate indifference claim.

Santiago v. Lane, 894 F.2d 218, 224 (7th Cir. 1990) (“[I]t is well settled that contributory

negligence is not a defense to an allegation of intentional or reckless conduct.”). More important,

Mr. Huspon’s healthcare request did not convey that he was reporting early-stage wear to his

bearing. Rather, he stated that he was “desperately in need” of a new chair because his bearing




                                                12
had already worn to the point where the wheel had “locked up.” Dkt. 39-1 at 224. If this did not

alert Ms. Grzelak to an imminent risk that the wheel would become separated from his axle, a

reasonable fact-finder could find that it at minimum notified her that the chair was not functioning

properly and thereby was depriving Mr. Huspon of what the defendants concede was a serious

medical need—the use of a safe and functional wheelchair.

         Equipped with that information, Ms. Grzelak did not assess the progression of the bearing’s

wear, arrange for repairs, or provide Mr. Huspon with a different wheelchair temporarily. Instead,

she “decided not to do anything to prevent that harm from occurring even though [she] could have

easily done so”—this could be found to be deliberate indifference. Board, 394 F.3d at 478. Because

material issues remain for trial, the defendants’ motion for summary judgment is denied as to Mr.

Huspon’s Eighth Amendment claim against Ms. Grzelak.

         4. Corizon

         Because Corizon acted under color of state law by contracting to perform a government

function—providing medical care to state correctional facilities—Corizon is treated as a

government entity for purposes of Section 1983 claims. See Jackson v. Illinois Medi-Car, Inc., 300

F.3d 760, 766 n.6 (7th Cir. 2002). To prevail, Mr. Huspon must show that Corizon had: (1) an

express policy that, when enforced, caused a constitutional deprivation; (2) a practice so

widespread that, although not authorized by written or express policy, was so permanent and well

settled as to constitute a custom or usage with the force of law; or (3) an allegation that his

constitutional injury was caused by a person with final policy making authority. Estate of

Moreland v. Dieter, 395 F.3d 747, 758-759 (7th Cir. 2004). In addition, the failure to make policy

itself may be actionable conduct. Glisson v. Indiana Dep't of Corr., 849 F.3d 372, 381 (7th Cir.

2017).




                                                 13
        Mr. Huspon has not presented any evidence of a written or express policy, nor has he

identified a person with final policy making authority as the cause of his injuries. Instead, he has

attempted to demonstrate a widespread practice of providing disabled inmates with defective

wheelchairs. To prove a widespread practice, a plaintiff “must show more than the deficiencies

specific to his own experience, of course.” Daniel v. Cook Cnty., 833 F.3d 728, 734 (7th Cir. 2016).

Although Mr. Huspon’s own difficulties with wheelchairs provided by Corizon were extensive, he

has not supported his practice claim with admissible evidence that other inmates have experienced

similar difficulties.

        Mr. Huspon has presented four affidavits from fellow inmates stating that they are provided

wheelchairs that are of low quality and that are regularly in disrepair. However, these affidavits do

not clearly concern wheelchairs supplied by Corizon.

        It is undisputed that Corizon’s contract with the IDOC ended on April 1, 2017, and that

Wexford began providing medical services to inmates at that time, albeit while employing the

former Corizon personnel. The affidavits Mr. Huspon has presented are dated August 9 and 10,

2017, and May 7, 2018. Dkt. 45-1 at 8–9, 36. The fourth affidavit is undated, but the Court

presumes it was created in a similar timeframe. Id. at 10. Indeed, all four affidavits are written in

the present tense. One affiant specifically identifies Wexford as the supplier of his wheelchair. Id.

at 26. Only one affiant specifically names Corizon, but he describes a situation he encountered

with his wheelchair in 2018—well after Wexford had taken over. Id. at 36. Although Wexford’s

use of former Corizon employees to provide services exposes those employees to potential

individual liability for events alleged to have taken place after April 1, 2017, such continued

employment by Wexford does not provide a legal basis to hold Corizon, the former service

provider, legally responsible as a corporate entity.




                                                 14
        Simply put, Mr. Huspon has not presented any relevant evidence beyond his own

experiences of a widespread Corizon practice of providing defective wheelchairs. Mr. Huspon

notes that many of the same healthcare professionals who worked at the prison under Corizon

continue to work there under Wexford. The Court understands that, from the vantage point of an

inmate, the distinction between Corizon and Wexford may be trivial. But they are separate

companies, and the Court may not enter a legal judgment against Corizon based on Wexford’s

practices. Therefore, the defendants’ motion for summary judgment is granted as to Corizon, and

Mr. Huspon’s Eighth Amendment claim against Corizon is dismissed.

                                         V. Conclusion

        The defendants’ motion for summary judgment, dkt. [38], is granted insofar as Mr.

Huspon’s ADA claims against all four defendants and his Eighth Amendment claims against Ms.

Robinson, Ms. Hobson, and Corizon are dismissed. The clerk is directed to terminate Ms.

Robinson, Ms. Hobson, and Corizon as parties on the docket. No partial final judgment shall issue

at this time.

        The motion is denied insofar as this action shall continue with an Eighth Amendment claim

against Ms. Grzelak. The clerk is directed to update the docket to reflect that her name is “Audra

Grzelak.” The Court will issue a separate Order directing further proceedings in this action.

        IT IS SO ORDERED.



       Date:    1/4/2019




                                                15
Distribution:

JIMMY HUSPON
870574
INDIANA STATE PRISON
INDIANA STATE PRISON
Electronic Service Participant – Court Only

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com

Jeb Adam Crandall
BLEEKE DILLON CRANDALL ATTORNEYS
jeb@bleekedilloncrandall.com




                                              16
